
	

113 HR 2002 IH: Combating Military Sexual Assault Act of 2013
U.S. House of Representatives
2013-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2002
		IN THE HOUSE OF REPRESENTATIVES
		
			May 15, 2013
			Mr. Ryan of Ohio (for
			 himself, Ms. Granger,
			 Ms. McCollum,
			 Ms. Kuster,
			 Mrs. Lowey,
			 Ms. Kaptur,
			 Mr. Cole, and
			 Mr. Crenshaw) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services
		
		A BILL
		To amend title 10, United States Code, to enhance
		  assistance for victims of sexual assault committed by members of the Armed
		  Forces, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Combating Military Sexual Assault Act
			 of 2013.
		2.Special Victims'
			 Counsel for victims of sexual assault committed by members of the Armed
			 Forces
			(a)Special Victims'
			 Counsel for victims of sexual assault committed by members of the Armed
			 Forces
				(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Secretaries of the military departments shall each implement a
			 program on the provision of a Special Victims' Counsel to victims of a sexual
			 assault committed by a member of the Armed Forces.
				(2)QualificationAn
			 individual may not be designated as a Special Victims' Counsel under this
			 subsection unless the individual is—
					(A)a judge advocate
			 who is a graduate of an accredited law school or is a member of the bar of a
			 Federal court or the highest court of a State; and
					(B)is certified as
			 competent to be designated as a Special Victims' Counsel by the Judge Advocate
			 General of the Armed Force of which the individual is a member.
					(3)Duties
					(A)In
			 generalSubject to subparagraph (C), the duties of a Special
			 Victims' Counsel shall include the provision of legal representation to a
			 victim in connection with criminal and civil legal matters related to the
			 sexual assault committed against the victim, including the following:
						(i)Legal assistance regarding criminal
			 liability of the victim.
						(ii)Legal assistance
			 regarding the victim’s responsibility to testify, and other duties to the
			 court.
						(iii)Legal assistance
			 regarding the potential for civil litigation against other parties (other than
			 the Department of Defense).
						(iv)Legal assistance
			 regarding any proceeding in connection with the reporting, investigation, and
			 prosecution of the sexual assault.
						(v)Legal assistance
			 regarding civilian and military restraining and protective orders.
						(vi)Legal assistance
			 regarding available military and veteran benefits.
						(vii)Legal assistance in personal civil legal
			 matters in connection with the sexual assault in accordance with section 1044
			 of title 10, United States Code.
						(viii)Such other
			 legal representation, advice, and assistance as the Secretary of the military
			 department concerned shall specify for purposes of the program implemented
			 under this subsection.
						(B)Nature of
			 relationshipThe relationship
			 between a Special Victims’ Counsel and a victim shall be the relationship
			 between an attorney and client.
					(C)Representation
			 excludedIn providing legal
			 representation, advice, and assistance, a Special Victims’ Counsel may not
			 provide legal representation or appearance in any court, or administrative
			 hearing, except under the following circumstances:
						(i)To the extent that a victim has a right to
			 be heard, in accordance with the Manual for Courts Martial, in proceedings
			 under the Uniform Code of Military Justice, the Special Victims’ Counsel may
			 provide that representation and appear on behalf of the victim, unless excluded
			 by the Secretary of Defense in accordance with clause (ii).
						(ii)The Secretary of Defense may determine to
			 explicitly exclude Special Victims’ Counsel from appearing at a hearing at
			 which a victim has a right to be heard, but, if Special Victims’ Counsel are to
			 be excluded from certain hearings, the Secretary of Defense shall submit a
			 report to Congress at the time of implementation of this Act explaining why the
			 appearance of Special Victim’s Counsel at the hearings would adversely affect
			 the constitutional rights of the accused.
						(iii)To
			 the extent such representation and appearance is allowed under regulations
			 promulgated by the Secretary of the military department concerned regarding the
			 provision of legal assistance in accordance with section 1044 of title 10,
			 United States Code.
						(4)Revision of
			 Manual for Courts-Martial on appearances by special victim’s
			 counselNot later than 180
			 days after the date of the enactment of this Act, the Manual for Courts-Martial
			 shall be revised to provide that military victims of crime, in proceedings
			 under the Uniform Code of Military Justice, to the extent victims have a right
			 to be heard, they have a right to be heard through counsel, if represented and
			 if counsel is reasonably available, unless counsel are excluded by the
			 Secretary of Defense in accordance with clause (ii).
				(b)Assistance and
			 reporting
				(1)AssistanceSection
			 1565b of title 10, United States Code, is amended—
					(A)by redesignating
			 subsection (b) as subsection (c); and
					(B)by inserting after
			 subsection (a) the following new subsection (b):
						
							(b)Availability of
				Special Victims' Counsel for victims of sexual assault committed by members of
				the Armed Forces(1)A member of the armed
				forces, or a dependent of a member, who is the victim of a sexual assault
				described in paragraph (2) may be provided assistance by a Special Victims'
				Counsel.
								(2)A sexual assault described in this
				paragraph is any offense if alleged to have been committed by a member of the
				armed forces as follows:
									(A)Any offense covered by section 920 of
				this title (article 120 of the Uniform Code of Military Justice).
									(B)An attempt to commit an offense
				specified in subparagraph (A) or (B) as punishable under section 880 of this
				title (article 80 of the Uniform Code of Military Justice).
									(3)A member of the armed forces or
				dependent who is the victim of sexual assault described in paragraph (2) shall
				be informed of the availability of assistance under paragraph (1) as soon as
				the member or dependent seeks assistance from a Sexual Assault Response
				Coordinator, a Sexual Assault Victim Advocate, a military criminal
				investigator, a victim/witness liaison, a trial counsel, health care providers,
				or any other personnel designated by the Secretary of the military department
				concerned for purposes of this paragraph. The member or dependent shall also be
				informed that the assistance of a Special Victims' Counsel under paragraph (1)
				is optional and may be declined, in whole or in part, at any time.
								(4)Assistance of a Special Victims'
				Counsel under paragraph (1) shall be available to a member or dependent
				regardless of whether the member or dependent elects unrestricted or restricted
				(confidential) reporting of the sexual
				assault.
								.
					(2)ReportingSubsection
			 (c) of such section, as redesignated by paragraph (1)(A) of this subsection, is
			 further amended in paragraph (2)—
					(A)by redesignating
			 subparagraph (C) as subparagraph (D); and
					(B)by inserting after
			 subparagraph (B) the following new subparagraph (C):
						
							(C)A Special Victims'
				Counsel.
							.
					(c)Conforming
			 amendments to authority on SARC, SAVA, and related
			 assistanceSubsection (a) of such section is amended—
				(1)in paragraph (1),
			 by striking may and inserting shall, upon
			 request,; and
				(2)in paragraph
			 (2)—
					(A)by inserting
			 a Special Victims' Counsel, after a Sexual Assault Victim
			 Advocate,; and
					(B)by striking
			 or a trial counsel and inserting a trial counsel, a
			 health care provider, or any other person designated by the Secretary of the
			 military department concerned for purposes of this paragraph.
					(d)Conforming and
			 clerical amendments
				(1)Heading
			 amendmentThe heading of such section is amended to read as
			 follows:
					
						1565b.Victims of
				sexual assault: access to legal assistance and services of Sexual Assault
				Coordinators, Sexual Assault Victim Advocates, and Special Victims'
				Counsels
						.
				(2)Table of
			 sectionsThe table of sections at the beginning of chapter 80 of
			 such title is amended by striking the item relating to section 1565b and
			 inserting the following new item:
					
						
							1565b. Victims of sexual assault: access to legal assistance
				and services of Sexual Assault Coordinators, Sexual Assault Victim Advocates,
				and Special Victims'
				Counsels.
						
						.
				3.Enhanced
			 responsibilities of Sexual Assault Prevention and Response Office for
			 Department of Defense sexual assault prevention and response program
			(a)In
			 generalSection 1611(b) of the Ike Skelton National Defense
			 Authorization Act for Fiscal Year 2011 (10 U.S.C. 1561 note) is amended by
			 striking shall— and all the follows and inserting “shall do the
			 following:
				
					(1)Oversee
				development and implementation of the comprehensive policy for the Department
				of Defense sexual assault prevention and response program, including guidance
				and assistance for the military departments in addressing matters relating to
				sexual assault prevention and response.
					(2)Serve as the
				single point of authority, accountability, and oversight for the sexual assault
				prevention and response program.
					(3)Undertake
				responsibility for the oversight of the implementation of the sexual assault
				prevention and response program by the Armed Forces.
					(4)Collect, maintain,
				and disseminate data of the military departments on sexual assault in
				accordance with section 1615.
					(5)Provide oversight
				to ensure that the military departments maintain documents relating to the
				following:
						(A)Allegations and
				complaints of sexual assault involving members of the Armed Forces.
						(B)Courts-martial or
				trials of members of the Armed Forces for offenses relating to sexual
				assault.
						(6)Act as liaison
				between the Department of Defense and other Federal and State agencies on
				programs and efforts relating to sexual assault prevention and response.
					(7)Oversee
				development of strategic program guidance and joint planning objectives for
				resources in support of the sexual assault prevention and response program, and
				make recommendations on modifications to policy, law, and regulations needed to
				ensure the continuing availability of such resources.
					(8)Provide to the Secretary of Veterans
				Affairs any records or documents on sexual assault in the Armed Forces,
				including restricted reports with the approval of the individuals who filed
				such reports, that are required by the Secretary of Veterans Affairs for
				purposes of the administration of the laws administered by the Secretary of
				Veterans
				Affairs.
					.
			(b)Collection and
			 Maintenance of DataSubtitle A of title XVI of such Act (10
			 U.S.C. 1561 note) is amended by adding at the end the following new
			 section:
				
					1615.Collection and
				maintenance of data of military departments on sexual assault prevention and
				responseIn carrying out the
				requirements of section 1611(b)(4), the Director of the Sexual Assault
				Prevention and Response Office shall do the following:
						(1)Collect, in a manner consistent with the
				policy and procedures developed pursuant to section 586 of the National Defense
				Authorization Act for Fiscal Year 2012 (Public Law 112–81; 10 U.S.C. 1561
				note), from each military department on a quarterly and annual basis data of
				such military department on sexual assaults involving members of the Armed
				Forces.
						(2)Maintain data
				collected from the military departments under paragraph (1).
						(3)Assemble from the
				data collected each calendar-year quarter under this section a quarterly report
				on the involvement of members of the Armed Forces in incidents of sexual
				assault.
						(4)Develop metrics to
				measure the effectiveness of, and compliance with, training and awareness
				objectives of the military departments on sexual assault prevention and
				response.
						(5)Establish
				categories of information to be provided by the military departments in
				connection with reports on sexual assault prevention and response, including,
				but not limited to, the annual reports required by section 1631, and ensure
				that the submittals of the military departments for purposes of such reports
				include data within such
				categories.
						.
			(c)Element on unit
			 of accused and victim in case synopses in annual report on sexual
			 assaults
				(1)In
			 generalSection 1631(f) of such Act (10 U.S.C. 1561 note) is
			 amended—
					(A)by redesignating
			 paragraphs (5) and (6) as paragraphs (6) and (7), respectively; and
					(B)by inserting after
			 paragraph (4) the following new paragraph (5):
						
							(5)The case synopsis
				shall indicate the unit of each member of the Armed Forces accused of
				committing a sexual assault and the unit of each member of the Armed Forces who
				is a victim of sexual
				assault.
							.
					(2)Application of
			 amendmentsThe amendments made by paragraph (1) shall apply
			 beginning with the report regarding sexual assaults involving members of the
			 Armed Forces required to be submitted by March 1, 2014, under section 1631 of
			 the Ike Skelton National Defense Authorization Act for Fiscal Year 2011.
				4.Disposition and
			 other requirements for sex-related offenses under the Uniform Code of Military
			 Justice
			(a)Disposition and
			 other requirements
				(1)In
			 generalSubchapter VI of chapter 47 of title 10, United States
			 Code (the Uniform Code of Military Justice), is amended by inserting after
			 section 830 (article 30) the following new section (article):
					
						830a. Art.
				30a.Sex-related offenses: disposition and other
				requirements
							(a)In
				generalNotwithstanding any other provision of this chapter,
				charges on offenses specified in subsection (b) shall be subject to the
				disposition requirements in subsection (c) and subject to the other
				requirements and limitations set forth in this section.
							(b)Covered
				offensesThe charges on offenses specified in this subsection are
				charges on the offenses as follows:
								(1)Any offense covered by section 920 of this
				title (article 120).
								(2)An attempt to
				commit an offense specified in paragraph (1) or (2) as punishable under section
				880 of this title (article 80).
								(c)Disposition
				requirements(1)Subject to paragraph (2), the charges on
				any offense specified in subsection (b) shall be referred to an appropriate
				authority for convening general courts-martial under section 822 of this title
				(article 22) for disposition.
								(2)If the appropriate authority to whom
				charges described in paragraph (1) would be referred under that paragraph is a
				member with direct supervisory authority over the member alleged to have
				committed the offense, such charges shall be referred for disposition to a
				superior authority competent to convene general courts-martial.
								(d)Victim's
				rightsA victim of an offense specified in subsection (b) shall
				have rights as follows:
								(1)To a Special
				Victims' Counsel provided under section 1565b(b) of this title.
								(2)To have all
				communications between the victim and any Sexual Assault Response Coordinator,
				Sexual Assault Victim Advocate, or Special Victims' Counsel for the victim
				considered privileged communications for purposes of the case and any
				proceedings relating to the case.
								(e)Availability of
				writ of mandamusTo seek
				enforcement of the rights accorded a victim under subsection (d), the victim
				may apply for a writ of mandamus. The right shall first be asserted to the
				military judge in any court-martial proceeding in which the accused is being
				tried. The military judge shall take up and decide any motion asserting a
				victim's right in this section. If the military judge denies the relief sought,
				the victim may petition the court of criminal appeals for a writ of mandamus.
				The Court of Criminal Appeals for an armed force has jurisdiction to grant
				relief sought under this paragraph. If the court of appeals denies the relief
				sought, the reasons for the denial shall be clearly stated on the record in a
				written
				opinion.
							.
				(2)Clerical
			 amendmentThe table of sections at the beginning of subchapter VI
			 of chapter 47 of such title (the Uniform Code of Military Justice) is amended
			 by inserting after the item relating to section 830 (article 30) the following
			 new item:
					
						
							830a. Art. 30a. Sex-related offenses: disposition and other
				requirements.
						
						.
				(b)Revision of
			 Manual for Courts-MartialThe Joint Service Committee on Military
			 Justice shall amend the Manual for Courts-Martial to reflect the requirements
			 in section 830a of title 10, United States Code (article 830a of the Uniform
			 Code of Military Justice), as added by this section, including, in particular,
			 section 306 of the Manual relating to disposition of charges.
			5.Modification of
			 authorities and responsibilities of convening authorities in taking actions on
			 the findings and sentences of courts-martial
			(a)In
			 generalSection 860(c) of
			 title 10, United States Code (article 60(c) of the Uniform Code of Military
			 Justice), is amended—
				(1)in paragraph (2),
			 by adding at the end the following new sentence: In taking such an
			 action (other than an action to approve a sentence), the convening authority or
			 other person taking such action shall prepare a written justification of such
			 action, which written justification shall be made a part of the record of the
			 court-martial.;
				(2)in paragraph (3),
			 by striking the second sentence; and
				(3)by adding at the
			 end the following new paragraphs:
					
						(4)If a convening authority or other person
				acts on the findings of a court-martial, the convening authority or other
				person may not, except for a charge or specification for a minor
				offense—
							(A)dismiss any charge or specification by
				setting aside a finding of guilty thereto; or
							(B)change a finding of guilty to a charge
				or specification to a finding of guilty to an offense that is a lesser included
				offense of the offense stated in the charge or specification.
							(5)For purposes of this section
				(article), whether an offense is minor depends on the nature of the offense,
				the circumstances surrounding its commission, and the maximum sentence
				imposable for the offense if tried by general court-martial. Ordinarily, a
				minor offense is an offense for which the maximum sentence imposable would not
				include dismissal or a dishonorable discharge or confinement for longer than
				one year. The decision whether an offense is minor is a matter of discretion of
				the convening authority, except that no offense of a sexual nature may be
				considered
				minor.
						.
				(b)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act, and shall apply with respect to findings and
			 sentences of courts-martial reported to convening authorities under section 860
			 of title 10, United States Code (article 60 of the Uniform Code of Military
			 Justice), as so amended, on or after that date.
			6.Availability of
			 Sexual Assault Response Coordinators for members of the National Guard
			(a)Availability in
			 each National Guard State and TerritorySection 584(a) of the
			 National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125
			 Stat. 1433; 10 U.S.C. 1561 note) is amended—
				(1)by redesignating
			 paragraph (2) as paragraph (3); and
				(2)by inserting after
			 paragraph (1) the following new paragraph (2):
					
						(2)Availability in
				each National Guard State and territoryThe National Guard of
				each State and Territory shall ensure that a Sexual Assault Response
				Coordinator is available at all times to the members of the National Guard of
				such State or Territory. The Secretary of the Army and the Secretary of the Air
				Force may, in consultation with the Chief of the National Guard Bureau, assign
				additional Sexual Assault Response Coordinators in a State or Territory as
				necessary based on the resource requirements of National Guard units within
				such State or Territory. Any additional Sexual Assault Response Coordinator may
				serve on a full-time or part-time basis at the discretion of the assigning
				Secretary.
						.
				(b)Availability To
			 provide assistance for members of the National Guard in State
			 statusSection 1565b of title 10, United States Code, as amended
			 by section 2 of this Act, is further amended in subsection (a)—
				(1)by redesignating
			 paragraphs (2) and (3) as paragraphs (3) and (4), respectively; and
				(2)by inserting after
			 paragraph (1) the following new paragraph (2):
					
						(2)In the case of a member of the
				National Guard in State status under title 32 who is the victim of a sexual
				assault, assistance provided by a Sexual Assault Response Coordinator shall be
				provided by the Sexual Assault Response Coordinator Assistance available in the
				State or Territory concerned under paragraph (2) of section 584(a) of the
				National Defense Authorization Act for Fiscal Year 2012 (10 U.S.C. 1561 note),
				but, with the approval of the Secretary of the Army or the Secretary of the Air
				Force, as applicable, may also be provided by Sexual Assault Response
				Coordinator assigned under paragraph (1) of that
				section.
						.
				
